Citation Nr: 1629687	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-40 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for lumbar strain to include degenerative arthritis ("low back disability"). 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004. 

This case comes before the Board of Veteran's Appeals (Board) from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). 

It is unclear from the record whether the Veteran desires to pursue a claim for a total rating based on individual unemployability.  If so, he should so indicate to the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that remand is necessary for additional development of the claims on appeal. 

The Veteran was last afforded an examination for his service-connected low back disability in May 2015.  In a statement dated August 2015, the Veteran indicated that his back pain had worsened since his last examination.  Specifically, he reported that his back pain was becoming more frequent and that his daily activities, such as showering, using the restroom, and getting dressed were limited.  Additionally, the Veteran indicated that he was seen by a neurosurgeon in August 2015 and that he was getting injections to help alleviate pain.  Accordingly, the Board finds that remand for a new VA examination is warranted. Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his low back disability.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  In addition, obtain relevant ongoing VA treatment records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range of motion testing, and the results reported in detail.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




